DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 2, 2021 has been entered.

Status of Claims
Claims 1-3, 5-11, 14-20, and 22-24 are pending in the application.

Response to Arguments
Regarding the previous claim objections – Claim 1 was amended.  Claim 21 was cancelled.  Applicant persuasively argued the previous claim objections to Claims 1-3, 5-11, 14-20, and 22-23 be withdrawn (see Applicant’s Remarks Page 6).  This is done below.  
Regarding the previous 112 rejections – Claims 1 and 22 were amended.  Claim 21 was cancelled.  Applicant persuasively argued that the previous rejections under 112(b) for indefiniteness be withdrawn from Claims 1-3, 5-11, 14-20, and 22-23 (see Applicant’s Remarks Page 6).  This is done below.
Regarding the art rejections under § 103 – 
Claim 1 is rejected under § 103 over Gauger, in view of De La Cruz, in view of Shintani et al. (see Rejection for Claim 1 below).  Claim 1 recites:
Claim 1.  A method for preparing a membrane, comprising:
(1)	providing a porous substrate having an asymmetric structure including an exposed knitted first side and a second side, wherein the exposed knitted first side comprises flow channels in a direction parallel to the surface of the porous substrate and the 
(2)	applying a pre-filler solution to at least partially occupy the flow channels in the exposed knitted first side, and to at least partially occupy pores in the second side of the porous substrate,
(3)	applying a membrane solution to the second side of the porous substrate applied with the pre-filler solution, and;
(4)	solidifying the membrane solution to form a filter layer on the porous substrate while leaving the flow channels at least partially free of the filter layer.

Applicant's arguments filed Sept. 2, 2021 have been fully considered.  However, the claims were amended and the rejections changed accordingly.  Most arguments no longer apply.  The remaining arguments are unpersuasive.  The remaining arguments are addressed as follows.
Regarding Claim 1, Applicant argues that Gauger, in view of De La Cruz, does not disclose:
Claim 1.  A method . . . comprising:
(1)	providing a porous substrate having . . . an exposed knitted first side . . . .

because “de la Cruz teaches that nonwoven fibrous felt is always used to supplement and cover the knitted surfaces. That is, if the material has peaks and valleys on only one surface, then at least that surface is modified by supplementation with nonwoven fibrous felt. If the material has peaks and valleys on both surfaces, then both surfaces are modified. The Applicant submits that de la Cruz teaches away from using the knitted material if the side with the peaks and valleys are exposed” – and Applicant references De La Cruz [0032] for support of this position (see Applicant’s Remarks Pages 7-9). 
These arguments are unpersuasive because Gauger, in view of De La Cruz, in view of Shintani et al., disclose that the filter layer, i.e. the “semipermeable membrane,” can be “cast upon [the] integral polymeric fibrous support material (the disclosed porous substrate)” on “at least one” side (see De La Cruz Abstract) – not ONLY both sides as Applicant is arguing.  Patents are relevant as prior art for all they contain.  Nonpreferred and alternative embodiments constitute prior art. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
These arguments are also unpersuasive because, the Combination (Gauger, in view of De La Cruz, in view of Shintani et al.) discloses a porous substrate of knitted fabric, with a nonwoven fibrous felt 
These arguments are also unpersuasive because in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (De La Cruz) where the rejections are based on combinations of references (Gauger, in view of De La Cruz, in view of Shintani et al.).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
These arguments are also unpersuasive because Gauger, in view of De La Cruz, in view of Shintani et al., disclose Claim 1, including the limitations under discussion (see Rejection for Claim 1 below).

Response to Amendment
Claim Objections
Claim 1 was amended.  Claim 21 was cancelled.  The previous objections to Claims 1-3, 5-11, 14-20, and 22-23 are withdrawn.  See “Response to Arguments” section above for the reasoning.

Claims 1-3, 5-11, 14-20, and 22-24 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 (line 3), and each dependent claim, recites “the knitted first side” without the necessary antecedent basis.  The suggestion is to recite “the exposed knitted first side,” in order to be consistent with the previously recited “exposed knitted first side.”
B).	Claim 1 (line 4), and each dependent claim, recites “the surface” without the necessary antecedent basis – and should recite “a surface” since there is more than one surface of the porous substrate.
C).	Claim 5 recites “the exposed knitted first side of porous substrate” – and should recite “the exposed knitted first side of the porous substrate.” 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claims 1 and 22 were amended.  Claim 21 was cancelled.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 1-3, 5-11, 14-20, and 22-23.  See “Response to Arguments” section above for the reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 6 recites “said applying” and, since there are more than one “applying” steps in Claim 1, upon which Claim 6 depends, it is unclear which of the “applying” steps is “said applying” step.

C).	Claim 22 recites “a pre-filler solution.”  It is unclear how “a pre-filler solution” relates, if at all to the “pre-filler solution” recited in Claim 1, upon which Claim 22 depends.  Similarly, Claim 22 recites “a membrane solution.”  It is unclear how “a membrane solution” relates, if at all, to the “membrane solution” recited in Claim 1, upon which Claim 22 depends.
D).	Claim 24 recites:
Claim 24.  The method according to claim 1, wherein the pre-filler solution is an aqueous solution comprising a first interfacial-polymerization reagent, and where the method further comprises:
(5)	removing excess aqueous solution to provide an aqueous-coated filter layer, and
(6)	applying an organic solution comprising a second interfacial-polymerization reagent to the aqueous-coated filter layer; and
(7)	reacting the first and second interfacial-polymerization reagents to form an interfacial-polymerization layer.

It is unclear whether the Original Disclosure provides support for Claim 24 such that one of ordinary skill in the art would understand the metes and bounds of Claim 24 (see Original Disclosure [0034], [0054], [0059], [0061], and Original Claims 1 and 7).  The Original Disclosure never uses the term “interfacial-polymerization” and does not describe it using other terms.  The Original Disclosure does not disclose any reaction to do the “reacting” step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-11, 14-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger (US-4980069-A, Dec. 25, 1990), in view of De La Cruz (US-20040045892-A1, Mar. 11, 2004), in view of Shintani et al. (US-6454942-B1, Sep. 24, 2002).  Gauger, in view of De La Cruz, in view of Shintani et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1-2, 5, 7-11, 14-17, and 22-24 – Gauger discloses a method for preparing a membrane (see Title; Abstract; and 3:10-22), comprising:
A).	(1) providing a porous substrate (“porous support material,” Abstract),
B).	(2) applying a pre-filler solution (“first chemical reaction partner,” Abstract) to at least partially occupy the flow channels in the . . . first side when the “one side of said support material is exposed to a first chemical reaction partner (the disclosed pre-filler , and to at least partially occupy pores in the second side of the porous substrate “on one side of said support material” as disclosed in the Abstract, noting that the pre-filler solution can be applied on either side of the porous substrate to reach and at least partially occupy the pores in the second side of the porous substrate (see 4:51-55),
C).	(3) applying a membrane solution (“second chemical reaction partner,” Abstract) to the second side of the porous substrate applied with the pre-filler solution, i.e. “during a certain time one side of said support material is then exposed to a first chemical reaction partner. The other side of the support material is at the same time exposed to a second chemical reaction partner,” as disclosed in the Abstract, and;
D).	(4) solidifying the membrane solution to form a filter layer on the porous substrate while leaving the flow channels at least partially free of the filter layer, when the “chemical reaction takes place in a boundary region between the two reaction partners forming selectively occlusions blocking said pores and channels” to form the disclosed membrane, see Abstract, noting that the term “boundary region” is interpreted to include both “on” and “within” the porous substrate.
Gauger discloses the claimed invention except for:
A).	i).	(The porous substrate) having an asymmetric structure including an exposed knitted first side and a second side, wherein the knitted first side comprises flow channels in a direction parallel to the surface of the porous substrate and the second side comprises a porous structure having a mean pore size of 50-1000 microns;

B).	(2) applying a pre-filler solution to at least partially occupy the flow channels in the exposed knitted first side.

However, Gauger discloses:
A).	i).	The porous substrate . . . 

B).	(2) applying a pre-filler solution to at least partially occupy the flow channels in the . . . first side . . . 

(See above Rejection for Claim 1).

Gauger further discloses a porous support (“porous support material,” see Gauger Abstract) where . . . “possible support material could be different types of nonwoven felt or filter type supports made from 
Like Gauger, De La Cruz discloses preparing a membrane (“semi-permeable membrane”) comprising a porous substrate (“fibrous support”) that is a filter type support made from polyamides or other polymers (see De La Cruz Title; Abstract; and [0022]). (See Gauger Title; and 3:40-44)  Like Gauger, De La Cruz discloses that it is known in the art to prepare a membrane comprising a porous substrate that is a filter type support made of felt (see De La Cruz [0007] for “porous felt,” and [0032] for “nonwoven fibrous felt”).  (See Gauger Title; and 3:40-44 for “nonwoven felt”).
De La Cruz further teaches adding Gauger’s felt layer to a “knitted fabric” layer, to form a porous substrate and, like Gauger, casting the membrane on the felt layer (see De La Cruz [0032]).  The reasons for doing this follow.
De La Cruz discloses that, besides the known porous substrate of felt taught by Gauger, a porous substrate of “knitted fabric” is also “popular” (see De La Cruz [0006]) because of its surface “having the desired porosity and low resistance to liquid flow in the plane thereof” (see De La Cruz [0028], lines 1-5), which is “particularly useful in cross flow filtration applications for separations” (see De La Cruz [0001]-[0002]).  However, the “knitted or woven materials” require “modification of one or both surfaces by supplementation” in order to “adequately bridge the peaks and valleys inherent in a woven or knitted structure” (see De La Cruz [0032]).  The supplementation is done by adding Gauger’s felt layer (see Gauger 3:40-44, “nonwoven felt”) to the knitted fabric layer of De La Cruz (see De La Cruz [0032], “nonwoven fibrous felt” added to “knitted fabric”).
The modification by supplementation is done “so that the fibrous support (the disclosed porous substrate) is provided with a surface that is strong, uniform and which has a sufficiently low bubble point (i.e., Gauger’s no “pinholes, microfissures and so on,” see Gauger 2:42-47) and narrow pore size distribution so as to promote good adhesion of the polymeric material from which the semipermeable membrane will be cast while minimizing casting solution bleed or strike through the surface into the interior of the fibrous support that is serving the permeate carrier function” (see De La Cruz [0029]).
De La Cruz further teaches the porous support having an asymmetric structure when a semipermeable membrane is cast upon one side, i.e. “[o]nce the fibrous support sheet-like material (the disclosed porous support) has been selected, one or both of its surfaces are thereafter treated so as to modify their characteristics and render them suitable for casting a semipermeable membrane directly thereupon” (see De La Cruz [0024], lines 1-5).  Surface treatment is done via the “application of heat” or “supplementing with additional material (i.e. the additional material disclosed as Gauger’s felt layer, see 3:40-44, “nonwoven felt”)” (see De La Cruz [0028], and [0032] for “nonwoven fibrous felt”).  The treated porous support surface has “a mean pore size between about 1 and about 300 microns with the pores ranging from about 0.1 micron to about 500 microns.  Preferably, the mean pore size is not greater than about 200 microns” (see De La Cruz [0029]).  As such, De La Cruz discloses:
A).	i).	(The porous substrate) having an asymmetric structure including an  (the membrane side), wherein the knitted first side comprises flow channels (flow channels formed by “peaks and valleys inherent in a . . . knitted structure” (see De La Cruz [0032]) in a direction parallel to the surface of the porous substrate, since the porous substrate, i.e. “polymeric fibrous support,” is a “knitted . . . material” which is “employed” with “modification of one . . . surface by supplementation, [such] as nonwoven fibrous felt . . . [to] adequately bridge the peaks and valleys inherent in a . . . knitted structure and provide a substrate of sufficient thickness and the desired porosity for casting a semipermeable membrane directly thereupon,” see De La Cruz [0032] – and the knitted side has peaks and valleys inherent in a knitted structure forming the disclosed flow channels; these flow channels are parallel to the surface of the porous substrate in order to provide “excellent permeate flow in the plane thereof,” see De La Cruz Abstract; and the second side comprises a porous structure having a mean pore size of 50-1000 microns, i.e. “a mean pore size between about 1 and about 300 microns . . . . Preferably . . . not greater than about 200 microns” (see De La Cruz [0029]).  (See above five paragraphs for De La Cruz teachings)

De La Cruz further teaches the advantages of such a porous support comprising both a felt layer and a knitted fabric layer.  The knitted fabric layer has “the desired open porosity and low resistance to liquid flow in the plane thereof” (see De La Cruz [0028], lines 1-5), which is “particularly useful in cross flow filtration applications for separations” (see De La Cruz [0001]-[0002]); and the felt layer continues to provide the porous support “with a surface that is strong, uniform and which has a sufficiently low bubble point and narrow pore size distribution so as to promote good adhesion of the polymeric material from which the semipermeable membrane will be cast while minimizing casting solution bleed or strike through the surface into the interior of the fibrous support that is serving the permeate carrier function” (see De La Cruz [0029], lines 1-8) – and the “narrow pore size distribution” afforded by the porous support taught by 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Gauger method to prepare a membrane and provide a porous support including the knitted material, as taught by De La Cruz, or to construct the Gauger membrane with a porous support including the knitted material, as taught by De La Cruz:
A).	i).	(The porous substrate) having an asymmetric structure including an  (the membrane side), wherein the knitted first side comprises flow channels in a direction parallel to the surface of the porous substrate and the second side comprises a porous structure having a mean pore size of 50-1000 microns,


as taught by De La Cruz (see above six paragraphs), such that Gauger, in view of De La Cruz, disclose:
B).	(2) applying a pre-filler solution to at least partially occupy the flow channels in the first side,

since:
1).	Like Gauger, De La Cruz discloses preparing a membrane (“semi-permeable membrane”) comprising a porous substrate (“fibrous support”) that is a filter type support made from polyamides or other polymers (see De La Cruz Title; Abstract; and [0022]) (see Gauger Title; and 3:40-44);
2).	Like Gauger, De La Cruz discloses that it is known in the art to prepare a membrane comprising a porous substrate that is a filter type support made of felt (see De La Cruz [0007] for “porous felt,” and [0032] for “nonwoven fibrous felt”) (see Gauger Title; and 3:40-44 for “nonwoven felt”);
3).	De La Cruz states that, besides the known porous substrate of felt taught by Gauger, a porous substrate of “knitted fabric” is also “popular” (see De La Cruz [0006]) because of its surface “having the desired porosity and low resistance to liquid flow in the plane thereof” (see De La Cruz [0028], lines 1-5), which is “particularly useful in cross flow filtration applications for separations” (see De La Cruz [0001]-[0002]);

The modification by supplementation is done “so that the fibrous support (the disclosed porous substrate) is provided with a surface that is strong, uniform and which has a sufficiently low bubble point (i.e., Gauger’s no “pinholes, microfissures and so on,” see Gauger 2:42-47) and narrow pore size distribution so as to promote good adhesion of the polymeric material from which the semipermeable membrane will be cast while minimizing casting solution bleed or strike through the surface into the interior of the fibrous support that is serving the permeate carrier function” (see De La Cruz [0029]).
The modification by supplementation also includes impregnation, similar to what Gauger is doing, because De La Cruz states that it is “well known in this the art” (by De La Cruz’s time) to “impregnate” porous substrates, i.e. “fibrous materials,” like the porous substrate impregnation that Gauger is doing, because this “increases their resistance to compaction without significantly detracting from the desirable open character of the material” (see De La Cruz 7:20-45, particularly lines 7:32-45);
5).	De La Cruz states there are advantages of such a porous support comprising both a felt layer and a knitted fabric layer.  The knitted fabric layer has “the desired open porosity and low resistance to liquid flow in the plane thereof” (see De La Cruz [0028], lines 1-5), which is “particularly useful in cross flow filtration applications for separations” (see De La Cruz [0001]-[0002]); and the felt layer provides the porous support “with a surface that is strong, uniform and which has a sufficiently low bubble point and narrow pore size distribution so as to promote good adhesion of the polymeric material from which the semipermeable membrane will be cast while minimizing casting solution bleed or strike through the surface into the interior of the fibrous support that is serving the permeate carrier function” (see De La Cruz [0029], lines 1-8) – and the “narrow pore size 
As stated above in the Rejection for Claim 1, Gauger, in view of De La Cruz, disclose:
A).	i).	(The porous substrate) having an asymmetric structure including an 

Gauger, in view of De La Cruz, ALSO disclose this limitation in a second way, when they teach:
. . . A popular permeate carrier (i.e., the disclosed porous substrate) in use today is comprised of tricot material, which is a knitted fabric . . .” (see De La Cruz [0006]),

. . . commercial manufacturers of cross filtration cartridges have generally continued to rely on tricot knitted material to provide the permeate carrier layer (the disclosed porous substrate) (see De La Cruz [0011]).

Tricot material is inherently an asymmetric structure because of the tricot weave, as evidenced by Tang (see Conclusion section where Tang discloses, in the context of a spiral-wound membrane module, that the tricot fabric has a smooth side used to support the membrane and a ribs side used as the permeate spacer, i.e. the disclosed porous support, with the knitted first side having flow channels).
In would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inherently asymmetric tricot material (see above paragraph) as the porous substrate since De La Cruz states at [0006] that, “A popular permeate carrier (i.e. the disclosed porous substrate) in use today is comprised of tricot material, which is a knitted fabric” and at [0011] that, “commercial manufacturers of cross filtration cartridges have generally continued to rely on tricot knitted material to provide the permeate carrier layer (the disclosed porous substrate).”
As stated above in the Rejection for Claim 1, Gauger discloses:
D).	(4) solidifying the membrane solution to form a filter layer on the porous substrate . . . when the “chemical reaction takes place in a boundary region between the two reaction partners forming selectively occlusions blocking said pores and channels” to form the disclosed membrane, see Gauger Abstract, noting that the term “boundary region” is interpreted to include both “on” and “within” the porous substrate.

Gauger, in view of De La Cruz, ALSO teach:
D).	(4) solidifying the membrane solution to form a filter layer on the porous substrate,
when De La Cruz discloses:


One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Gauger, in view of De La Cruz, method, to include the step of 
D).	(4) solidifying the membrane solution to form a filter layer both within and on the porous substrate as taught by Gauger to make a polyamide microfiltration or ultrafiltration membrane filter layer (see above paragraph), and both within and on the porous substrate, as taught by De La Cruz by coating the polyamide microfiltration or ultrafiltration membrane filter layer with a thin film of polyamide to form an RO or NF filter layer on the polyamide porous substrate (see above paragraph),

since Gauger discloses forming a polyamide microfiltration or ultrafiltration (UF) membrane filter layer both within and on the polyamide porous substrate (see Gauger Abstract, 2:63-3:3; 3:57-4:6; and 3:10-22 and 3:40-43) – and De La Cruz discloses forming a reverse osmosis (RO) or nanofiltration (NF) filter layer both within and on the polyamide porous substrate, i.e. “such a microporous or UF layer is used as a base membrane for an RO or NF membrane,” specifically a polyamide RO or NF membrane, when the polyamide microfiltration or ultrafiltration membrane layer is “first coated with an aqueous amine solution, after which an interfacial reaction is carried out with an organic solution containing triacyl chlorides.”  Moreover, such a membrane structure is well known in the art because the membrane structure “is commonly referred to in the trade as a thin film composite membrane” and, “using well known interfacial condensation techniques,” “a thin, highly discriminating film is traditionally formed thereupon” the microporous or UF layer to form the RO or NF membrane (see De La Cruz [0024], lines 14-34).
Gauger, in view of De La Cruz, disclose the claimed invention except for explicitly teaching:
A).	i).	the porous substrate having . . . an exposed knitted first side . . . the knitted first side . . . 

B).	. . . the exposed knitted first side . . . .

However, Gauger, in view of De La Cruz, disclose:
the porous substrate having . . . an 

B).	. . . the 

where the porous substrate (i.e. “permeate carrier”) includes the “knitted fabric” or “knitted material,” as taught by De La Cruz at [0006], [0011], or [0032] (see Rejection for Claim 1 for motivation to combine above).  Gauger, in view of De La Cruz, further teach that the disclosed “knitted fabric” is “popular . . . in use today,” and “is a tricot material, which is a knitted fabric, e.g. polyester, that is generally epoxy or melamine-coated.”  While the knitted fabric is generally epoxy or melamine-coated, it is not always epoxy or melamine-coating, and thus might or might not have an exposed knitted first side.
Like Gauger, in view of De la Cruz, Shintani et al. discloses making spiral wound membranes with a porous substrate of knitted fabric (see Shintani et al. 1:13-60). (See Gauger 5:58-62, and De La Cruz [0002] for spiral wound membranes; see De La Cruz at [0006], [0011], or [0032], for the porous support, i.e. “permeate carrier,” including the “knitted fabric” or “knitted material,”; and see Rejection 1 above for the motivation to combine)
Shintani et al. further teaches a knitted fabric that does NOT require being “rigidified by impregnating it with an epoxy or melamine resin . . . in an amount nearly half of its weight” (see Shintani et al. 1:40-46), like the Gauger, in view of De La Cruz, fabric might (see two paragraphs up).  Instead, the knitted fabric taught by Shintani et al. (see Shintani et al. Abstract, Figure 1, and 2:53-3:4) is a “core/sheath type conjugated fiber,” disclosed as follows.
The tricot knitted fabric includes a thermoplastic synthetic filament yarn that has a core/sheath type conjugated fiber having a high melting point polymer as a core component and a low melting point polymer as a sheath component. Thermoplastic synthetic filament yams for forming the ground stitch portion and the convex portion have substantially the same fineness. Yarns, in the tricot knitted fabric are bonded with one another by melt adhesion of the low melting point component to rigidify the entire knitted fabric, thus forming the channel material.  (See Shintani et al. 2:53-3:4)

Such a knitted fabric provides the following advantages.
In order to solve the above-mentioned conventional problems, it is a first object of one or more embodiments of the present invention to maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost.

It is a second object of one or more embodiments of the present invention to provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the 
52)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide the Gauger, in view of De La Cruz, porous substrate with the knitted fabric taught by Shintani et al. (see Shintani et al. Abstract, Figure 1, and 2:53-3:4), such that the Combination (Gauger, in view of De La Cruz, in view of Shintani et al.) disclose:
A).	i).	the porous substrate having . . . an exposed knitted first side . . . the knitted first side . . . 

B).	. . . the exposed knitted first side . . . .

since Shintani et al. states that such a knitted fabric does NOT require being “rigidified by impregnating it with an epoxy or melamine resin . . . in an amount nearly half of its weight” (see Shintani et al. 1:40-46) as the knitted fabric of Gauger, in view of De La Cruz, might (see three paragraphs up).  Shintani et al. further states that the knitted fabric taught by Shintani et al. provides the following advantages.
In order to solve the above-mentioned conventional problems, it is a first object of one or more embodiments of the present invention to maintain the structure and rigidity of a channel material for a long time without increasing flow resistance in channels and without impairing productivity of permeate, and to provide a liquid separation membrane module incorporating a channel material that does not cause elution and has a small thickness at a low cost.

It is a second object of one or more embodiments of the present invention to provide a practical liquid separation membrane module in which increase in flow resistance in channels of a permeate channel material caused by caving of a reverse osmosis membrane into the channels and deformation of the reverse osmosis membrane are inhibited, so that the performance of the reverse osmosis membrane can be maintained. (See Shintani et al. 2:37-52)

Additional Disclosures Include:
Claim 2 – The Combination discloses the method according to Claim 1, wherein the pre-filler solution comprises water, organic liquids or combination thereof (see Gauger 4:14-24 and 43-50).
Claim 5 – The Combination discloses the method according to Claim 1, wherein the pre-filler solution (“first chemical reaction partner”, see Gauger Abstract) is applied onto the exposed knitted first side (side opposite membrane side) of porous substrate (“porous support material,” see Gauger Abstract, the asymmetric porous substrate as taught by De La Cruz, see Rejection for Claim 1. A). i).) comprising the flow channels, since flow channels are formed by “peaks and valleys inherent in a . . . knitted structure,” see De La Cruz [0032]; and the membrane solution (“second chemical reaction is applied onto the second side (membrane side) of porous substrate (“porous support material,” see Gauger Abstract, the asymmetric porous substrate as taught by De La Cruz, see Rejection for Claim 1. A). i).) comprising a porous structure (porous structure having ”a mean pore size between about 1 and about 300 microns with the pores ranging from about 0.1 micron to about 500 microns. Preferably, the mean pore size is not greater than about 200 microns,” see De La Cruz [0029], lines 9-13).  (See Rejection for Claim 1. A).i). for motivation to combine)
Claim 7 – The Combination discloses the method according to Claim 1, wherein the pre-filler solution (“first chemical reaction partner”, see Gauger Abstract) comprises a component for solidifying the membrane solution (“second chemical reaction partner,” see Gauger Abstract) since the “chemical reaction takes place in a boundary region between the two reaction partners forming selectively occlusions blocking said pores and channels,” that forms the disclosed solidified membrane (see Gauger Abstract), and noting that the term “boundary region” is interpreted to include both “on” and “within” the porous substrate.
Claim 8 – The Combination discloses the method according to Claim 1, wherein the porous substrate (“porous support material,” see Gauger Abstract, the asymmetric porous substrate as taught by De La Cruz, see Rejection for Claim 1. A). i).) has a mean pore size of 100-1000 microns, since the mean pore size at the surface is between about 1 and 300 µ, preferably about 200 µ, and the pore size within the porous substrate, as a whole, ranges from about 0.1 µ to 500 µ (see De La Cruz [0029], lines 9-13).  (See Rejection for Claim 1. A).i). for motivation to combine)
Claim 9 – The Combination discloses the method according to Claim 1, wherein the membrane comprises a thickness in range of 300-1000 microns, i.e. the porous substrate is “between about 0.4 mm to about 2.0 mm,” where most of the membrane thickness is from the porous substrate.  (See De La Cruz Abstract) (See Rejection for Claim 1. A).i). for motivation to combine)
Regarding Claims 22-23 – When the porous substrate includes the inherently asymmetric tricot material (see Rejection for Claim 1), to meet the claim language:
A).	i).	(The porous substrate) having an asymmetric structure including an exposed knitted first side and a second side . . .


Claim 22 – The Combination discloses the method according to Claim 21, further comprising:
(5)	applying a pre-filler solution to at least partially occupy the flow channels in the exposed knitted first side;
(6)	applying a membrane solution to the exposed knitted first side applied with the pre-filler solution, and;
(7)	solidifying the membrane solution to form a filter layer on the knitted first side.

Claim 23 – The Combination discloses the method according to Claim 1,
wherein applying the membrane solution to the porous substrate applied with the pre-filler solution comprises applying the membrane solution to both the exposed knitted first side and the second side of the porous substrate, and
wherein solidifying the membrane solution comprises forming a filter layer on both the exposed knitted first side and the second side of the porous substrate while leaving the flow channels at least partially free of the filter layer, since

the knitted first side comprises flow channels in a direction parallel to the surface of the porous substrate (see Rejection for Claim 1 above),

and the porous substrate is designed to that it “has low resistance to the flow of liquid in the plane thereof and therefore adequate capacity to itself transport a liquid permeate to a collection location, e.g. the traditional perforated central tube, while experiencing only an acceptably small pressure drop (see De La Cruz [0021]) (see Rejection for Claim 1 for motivation to combine De La Cruz).

The claims are directed to a product.  The claim language is in bold-faced font.
Regarding Claims 10-11 and 14-17 – The Combination discloses a membrane prepared by the method of Claim 1.  (See Rejection for Claim 1)  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Additional Disclosures Include:
Claim 11 – The Combination discloses the membrane according to Claim 10, wherein the porous substrate (“porous support material,” see Gauger Abstract, the asymmetric porous substrate as taught by De La Cruz, see Rejection for Claim 1. A). i).) comprises a plurality of pores having a pore size in range of 100-1000 microns
Claim 14 – The Combination discloses the membrane according to Claim 10, comprising: a filter layer on each of two opposite sides of the porous substrate (“porous support material,” see Gauger Abstract, the asymmetric porous substrate as taught by De La Cruz, see Rejection for Claim 1. A). i).).  (See De La Cruz [0027] and [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s membrane:
(the membrane) comprising: a filter layer on each of two opposite sides of the porous substrate,

as taught by De La Cruz, since De La Cruz states at [0027] that the porous substrate can be treated on each of two opposite sides “when it is desired to make a double-sided semipermeable membrane,” and further states at [0034] that “semipermeable membranes on opposite surfaces of a single fibrous support” can be done in a number of ways, “all as generally known in the art.”
Claim 15 – The Combination discloses the membrane according to Claim 10, having a thickness in range of 300 – 800 microns, i.e. the porous substrate is “between about 0.4 mm to about 2.0 mm,” where most of the membrane thickness is from the porous substrate.  (See De La Cruz Abstract) (See Rejection for Claim 1. A).i). for motivation to combine)
Claim 16 – The Combination discloses the membrane according to Claim 10, having a thickness in range of 300 – 500 microns.  (See Rejection for Claim 15)
Claim 17 – The Combination discloses the membrane according to Claim 10, the membrane comprises a thickness in range of 100 – 1000 microns.  (See Rejection for Claim 15)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, in view of De La Cruz, in view of Shintani et al., as applied to Claim 2, in further view of Imai et al. (US-3912834-A, Oct. 14, 1975).  Gauger, in view of De La Cruz, in view of Shintani et al. are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 3 – The Combination discloses the method according to Claim 2, but does not teach wherein the organic liquids comprise alcohols, glycerol, ethylene glycol, N,N-dimethyl formamide (DMF), N-methyl pyrrolidone (NMP), dimethyl sulfoxide (DMSO), dimethylacetamide (DMAc) or any combination thereof.
For a method similar to the Combination’s method, Imai et al. discloses the liquid is water (as in the Combination’s method) and/or an organic liquid that includes alcohols like methanol.  (See Imai et al. Title; Abstract; and Table 1 across Columns 3-4, where the “Impregnating Liquid” includes water and/or methanol)  (See Gauger 4:14-32 and 4:43-50, where the impregnating liquid is water)
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to include in the Combination’s method, the step: 
wherein the organic liquids comprise alcohols, glycerol, ethylene glycol, N,N-dimethyl formamide (DMF), N-methyl pyrrolidone (NMP), dimethyl sulfoxide (DMSO), dimethylacetamide (DMAc) or any combination thereof, i.e. methanol,

because Imai et al. states that such liquids, i.e. water (also used in the Combination’s method), and/or an organic liquid like an alcohol such as methanol, serve to “not dissolve the backing material as well as the film-forming polymer to be applied. The liquid will prevent the film-forming polymer from penetrating into the interior of the backing material. Preferably, the liquid is volatile and miscible with a gelling agent such as water or alcohols, if the wet process is to be carried out in the subsequent gelling step.  Furthermore, the liquid may be the same as the gelling agent.  Water, or alcohol such as methanol, ethanol, propanol and mixtures thereof are preferable examples of said liquid, since they are cheap and easily available.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, in view of De La Cruz, in view of Shintani et al., as applied to Claim 1, in further view of Chu et al. (US-8231013-B2, Jul. 31, 2012).  Gauger, in view of De La Cruz, in view of Shintani et al. are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 6 – The Combination discloses the method according to Claim 1, but does not teach wherein said applying comprising spraying coating. However, the Combination discloses the application step.  (See Rejection for Claim 1)
For a method similar to the Combination’s method (see Chu et al. Abstract) (see Rejection for Claim 1 for Combination’s method), Chu et al. discloses:
wherein said applying comprising spraying coating (see Chu et al. 10:48-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination’s method to include the step:
wherein said applying comprising spraying coating,
as taught by Chu et al. for a similar method (see Chu et al. Abstract and 10:48-61) (see Rejection for Claim 1 for what the Combination discloses) since Chu et al. states at 10:48-61, that, “[a]ny suitable means for depositing the first and second solutions onto the fibrous support may be used.  For example, the fibrous support can be impregnated with the first solution by . . . spraying the fibrous support with a solution of the first solvent and first polyfunctional monomer . . . . The second solution can then be applied similarly by . . . spraying.”

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pulek et al. (US- 6391200-B2, May 21, 2002), in view of Gauger , in view of De La Cruz, in view of Shintani et al.  
The claims are directed to a device.  The claim language is in bold-faced font. Gauger, in view of De La Cruz, in view of Shintani et al. are hereinafter known as the Combination. 
The claims are directed to a device.
Regarding Claims 18-20 – Pulek et al. discloses a filter element (Figures 1, 2, and 7; and 3:4-7 and 21-24), comprising:
(1)  a core tube (core 12, Figure 7); and
(2)  a membrane (filter medium 16, Figure 7; and 5:29-30) prepared according to the method of Claim 1 (see Rejection for Claim 1 for membrane made by method disclosed by Gauger, in view of De La Cruz, in view of Shintani et al.) and rolled around the core tube, disclosed in Figure 7 and at 3:21-24.
Additional Disclosures Include:
Claim 19 – the filter element according to Claim 18, comprising a feed spacer (diffusion medium 20, Figure 7; and 6:61-7:6).
Claim 20 – the filter element according to Claim 18, comprising a lead porous substrate (diffusion medium 20, Figure 7, and 3:55-59).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the filter element with the membrane prepared by the method of Gauger, in view of De La Cruz, in view of Shintani et al. (the Combination), since Pulek et al. states the filter medium can be a membrane (see Pulek et al. 5:29-30) and the membrane prepared by the method of the Combination has several advantages.  These follow:
One object of the present invention is to provide a process for the production of a semi-permeable membrane which is practically free from penetrating defects like pinholes, microfissures and so on. The separation properties of the resulting membrane is therefore considerably improved compared to existing membranes.

This performance improvement is especially important for gas separation membranes, since even a relatively small number of penetrating pores can affect the selective separation in a very detrimental way.

Another advantage is that the effective thickness of the membrane, which according to the above is one of the parameters determining the performance, can easily be controlled in the manufacturing process by the control of the reaction parameters like time and temperature.  (See Gauger 2:41-57)


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, in view of De La Cruz, in view of Shintani et al., as applied to Claim 1, in further view of Cadotte (US-4259183-A, Mar. 31, 1981).  Gauger, in view of De La Cruz, in view of Shintani et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claim 24 – The Combination discloses the method according to Claim 1, but does not teach
wherein the pre-filler solution is an aqueous solution comprising a first interfacial-polymerization reagent, and where the method further comprises:
(5)	removing excess aqueous solution to provide an aqueous-coated filter layer, and
(6)	applying an organic solution comprising a second interfacial-polymerization reagent to the aqueous-coated filter layer; and
(7)	reacting the first and second interfacial-polymerization reagents to form an interfacial-polymerization layer.

However, the Combination discloses an interfacial reaction step to form an “RO or NF” membrane of “polyamide film,” atop a “UF membrane” of “polysulfone” on a “thin felt support layer” (see De La Cruz [0015] and [0006]) and further teaches that this is “a construction that is in wide use throughout the United States for NF and RO membranes, which membranes are commonly made from polyamide through an 
Like the Combination, Cadotte discloses forming a “reverse osmosis membrane” (see Title) of “polyamide” (see 1:9-17), atop a “polysulfone support” (see 3:24-37).  Cadotte further teaches the details of the interfacial reaction:
 wherein the pre-filler solution is an aqueous solution comprising a first interfacial-polymerization reagent (“an aqueous solution of aliphatic heterocyclic polyfunctional secondary amine,” see 3:24-37), and
where the method further comprises:
(5)	removing excess aqueous solution to provide an aqueous-coated filter layer, i.e. removing excess aqueous solution comprising a first interfacial polymerization reagent, to provide an aqueous-coated filter layer, i.e. a “thin film,” which is then contacted with the organic solution comprising a second interfacial polymerization reagent (see 3:24-37), and
(6)	applying (“contacting”) an organic solution comprising a second interfacial-polymerization reagent (a “nonpolar solution of an aromatic tricarboxylic  acid halide alone or mixed with an aromatic dicarboxylic acid halide,” 3:24-37) to the aqueous-coated filter layer (see Point 5 above for the aqueous-coated layer); and
(7)	reacting the first and second interfacial-polymerization reagents to form an interfacial-polymerization layer, i.e. “the resulting thin film,” with “the solution of polyfunctional acyl halides being capable of reacting with the polyfunctional secondary amine to deposit the resulting thin film on the support or substrate” (see 3:24-37).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add the Claim 24 method steps, as taught by Cadotte (see above paragraph), i.e.
wherein the pre-filler solution is an aqueous solution comprising a first interfacial-polymerization reagent, and where the method further comprises:
(5)	removing excess aqueous solution to provide an aqueous-coated filter layer, and
(6)	applying an organic solution comprising a second interfacial-polymerization reagent to the aqueous-coated filter layer; and
(7)	reacting the first and second interfacial-polymerization reagents to form an interfacial-polymerization layer,

since Cadotte states, at the Title and at 2:48-53, that such interfacial reaction steps produce “reverse osmosis membranes” which are “excellent permselective membranes combining high fluxes with chlorine resistance and low salt passage” and “can be prepared by the interfacial condensation of polyfunctional secondary amines with polyfunctional acid halides having an acid halide functionality greater than 2” – and the Combination (see De La Cruz, [0006]) further states that “NF and RO membranes . . .  made from polyamide through an interfacial reaction upon the surface of a polysulfone base membrane” are “in wide use throughout the United States.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Tang (US-20100075101-A1, Mar. 25, 2010) – Tang discloses, in the context of a “spiral-wound membrane module,” that the tricot fabric has a “smooth side . . . used to support the . . . membrane” and a “ribs side . . . used as the permeate spacer,” i.e. the disclosed porous support (see Tang [0005]).
The instant application has a sister application, U.S. Application Serial No. 16/065,983.  The prior art being applied in the sister application follows.
B).	De La Cruz (US-7048855-B2, May 23, 2006, also pub. as US-20040045892-A1, Mar. 11, 2004) – In 16/065,983, the patent is the primary reference, whereas in the instant application, the PG-Pub is a secondary reference.
C).	Irie et al. (US-20040124134-A1, Jul. 1, 2004).
D).	Pulek et al. (US-6391200-B2, May 21, 2002).
E).	Shintani et al. (US-6454942-B1, Sep. 24, 2002).
Applicant appeared to have difficulties with what references were applied to the Chinese application of the instant application.  (See IDS dated Aug. 19, 2020)  In the same IDS, Applicant provided a partial translation of the second Chinese Office Action.  As such, the following items are made of record.

G).	SIPO’s first Office Action (CN-106914139-A, Office Action dated Feb. 19, 2019, Machine Translation, 7 pages).
H).	SIPO’s second Office Action (CN-106914139-A, Office Action dated Oct. 16, 2019, Machine Translation, 8 pages).
I).	SIPO’s Document 1 referenced in the Office Actions (WO-2009125218-A1, Oct. 15, 2009, 31 pages).
J).	SIPO’s Document 2 referenced in the Office Actions (US-5702503-A, Dec. 30, 1997).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        10/21/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779